                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CYMEYON HILL,
                                   4                                                        Case No. 20-cv-03156-YGR (PR)
                                                        Plaintiff,
                                   5                                                        ORDER OF DISMISSAL
                                                 v.
                                   6
                                         M. B. ATCHLEY, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9     I.   INTRODUCTION
                                  10          Plaintiff, a civil detainee who is currently in custody at Salinas Valley State Prison

                                  11   (“SVSP”), filed this pro se civil rights action under 42 U.S.C. § 1983. The Court reviewed the

                                  12   complaint and dismissed it with leave to amend to cure pleading deficiencies. Dkt. 11. Plaintiff
Northern District of California
 United States District Court




                                  13   then filed an amended complaint, in which he names SVSP Wardens M. B. Atchley and Lemon as

                                  14   well as SVSP Mailroom Supervisor Benavades. Dkt. 13. He seeks monetary damages. Id. at 4.

                                  15          His amended complaint is now before the Court for review under 28 U.S.C. § 1915A.

                                  16    II.   BACKGROUND
                                  17          Plaintiff alleges in his amended complaint that on an unknown date in the Fall of 2020,

                                  18   prison officials acted “malicious[ly] and retaliator[ily] by withholding” his “confidential legal mail

                                  19   from the Internal Revenue Service [(‘IRS’)].” Dkt 13 at 1. Plaintiff further alleges that on

                                  20   October 10, 2020, he notified Defendant Atchley about the alleged withholding of his legal mail

                                  21   through the prison’s grievance system and that Defendant Atchley “failed to act or remedy the

                                  22   mail tampering and retaliation.” Id. Plaintiff claims that he later received the mail from the IRS

                                  23   on December 13, 2020. Id. Plaintiff claims that Defendant Benavades as the mailroom

                                  24   supervisor, “is responsible for overseeing all inmate mail.” Id. Plaintiff further claims that

                                  25   Defendants Atchley and Lemon, who are both SVSP Wardens, “implement policy for mail

                                  26   distribution for prisoners and [are] the moving force behind mail policy.” Id.

                                  27   III.   DISCUSSION
                                  28          A federal court must engage in a preliminary screening of any case in which a prisoner
                                   1   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28

                                   2   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any

                                   3   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or

                                   4   seek monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b).

                                   5   Pro se pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d

                                   6   696, 699 (9th Cir. 1990). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two

                                   7   elements: (1) that a right secured by the Constitution or laws of the United States was violated

                                   8   and (2) that the violation was committed by a person acting under the color of state law. See West

                                   9   v. Atkins, 487 U.S. 42, 48 (1988).

                                  10          Inmates enjoy a First Amendment right to send and receive mail. See Thornburgh v.

                                  11   Abbott, 490 U.S. 401, 407 (1989). However, a prison or jail may adopt regulations or practices

                                  12   that impinge on a prisoner’s First Amendment rights, including rights regarding the mail, if those
Northern District of California
 United States District Court




                                  13   regulations are “‘reasonably related to legitimate penological interests.’” Id. at 404 (quoting

                                  14   Turner v. Safley, 482 U.S. 78, 89 (1987)). Because “freedom from censorship is not equivalent to

                                  15   freedom from inspection or perusal,” prison officials have the right to open and to inspect a

                                  16   prisoner’s incoming and outgoing mail—even legal mail from attorneys to inmates or from

                                  17   inmates to attorneys. Wolff v. McDonnell, 418 U.S. 539, 576 (1974).

                                  18          But the opening and inspecting of legal mail outside the presence of the prisoner may have

                                  19   an impermissible chilling effect on the constitutional right to petition the government. See

                                  20   O’Keefe v. Van Boening, 82 F.3d 322, 325 (9th Cir. 1996) (citing Laird v. Tatum, 408 U.S. 1, 11

                                  21   (1972)). However, “an unconstitutional chill will only exist if the government action has injured

                                  22   the individual or places the individual in immediate danger of sustaining a direct injury.”

                                  23   O’Keefe, 82 F.3d at 325 (citing Laird, 408 U.S. at 13). Moreover, isolated incidents of mail

                                  24   interference without any evidence of improper motive or resulting interference with the right to

                                  25   counsel or access to the courts do not give rise to a constitutional violation. See Smith v.

                                  26   Maschner, 899 F.2d 940, 944 (10th Cir. 1990).

                                  27          Here, Plaintiff alleges that Defendants withheld one piece of mail from the IRS. Dkt. 13 at

                                  28   3. However, Plaintiff has failed to show that Defendants’ alleged actions interfered with
                                                                                         2
                                   1   Plaintiff’s ability to petition the government. Because Plaintiff has shown no injury as a result of

                                   2   Defendants’ alleged actions, they did not constitute an impermissible chilling effect on his right to

                                   3   meaningful access to the courts. See O’Keefe, 82 F.3d at 325. Furthermore, the withholding of

                                   4   one piece of Plaintiff’s mail from the IRS (which was eventually delivered to him on December

                                   5   13, 2020) without any allegations of improper motive, only amounts to an isolated incident of mail

                                   6   mishandling, which is insufficient to state a claim under section 1983. Smith, 899 F.2d at 944;

                                   7   Bach v. Illinois, 504 F.2d 1100, 1102 (7th Cir.) (isolated incident of mail mishandling insufficient

                                   8   to state a claim under section 1983), cert. denied, 418 U.S. 910 (1974). Therefore, Plaintiff’s

                                   9   claim relating to the withholding of mail against Defendants is DISMISSED.

                                  10          As for Plaintiff’s claim of retaliation, he has made only conclusory allegations, which do

                                  11   not amount to a cognizable claim of retaliation. To state a claim for First Amendment retaliation

                                  12   against a government official, a plaintiff must demonstrate that (1) he engaged in constitutionally
Northern District of California
 United States District Court




                                  13   protected activity; (2) as a result, he was subjected to adverse action by the defendant that would

                                  14   chill a person of ordinary firmness from continuing to engage in the protected activity; and

                                  15   (3) there was a substantial causal relationship between the constitutionally protected activity and

                                  16   the adverse action. Mulligan v. Nichols, 835 F.3d 983, 988 (9th Cir. 2016). Here, Plaintiff states

                                  17   in a conclusory fashion that Defendants’ actions of withholding mail from the IRS were

                                  18   “retaliatory.” See Dkt. 13 at 3. However, Plaintiff has not alleged facts sufficient to support any

                                  19   of the aforementioned elements of retaliation. Plaintiff failed to allege that he engaged in

                                  20   constitutionally-protected conduct, that prison staff took adverse action against him in retaliation

                                  21   for the protected conduct, and that he suffered harm as a result of the retaliation. Therefore,

                                  22   Plaintiff’s conclusory allegations of wrongdoing are insufficient to state a cognizable claim for

                                  23   relief, and his claim of retaliation is DISMISSED.

                                  24          Accordingly, the amended complaint fails to state a claim upon which relief may be

                                  25   granted. No constitutional violation occurred on the facts alleged in the amended complaint.

                                  26   Further leave to amend will not be granted because it would be futile: the Court already explained

                                  27   the deficiencies in the original complaint and Plaintiff was unwilling or unable to cure them in his

                                  28   amended complaint.
                                                                                         3
                                       IV.    CONCLUSION
                                   1
                                              This action is DISMISSED for failure to state a claim upon which relief may be granted.
                                   2
                                       The Clerk of the Court shall close the file and terminate any pending motions as moot, including
                                   3
                                       Plaintiff’s motion for leave to proceed in forma pauperis (“IFP”).1 Dkt. 12.
                                   4
                                              IT IS SO ORDERED.
                                   5
                                       Dated: July 9, 2021
                                   6
                                                                                        ______________________________________
                                   7                                                    JUDGE YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28          1
                                                  The Court has already granted Plaintiff leave to proceed IFP. See Dkt. 10.
                                                                                          4
